IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60219
                        Conference Calendar



OSEAS MOISES ALVAREZ,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                 Petition for Review of an Order
               of the Board of Immigration Appeals
                       BIA No. A 70 661 937
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Oseas Moises Alvarez petitions for review of the Board of

Immigration Appeals’ decision dismissing his appeal from the

immigration judge’s decision to deny his application for asylum

and for a withholding of deportation.    We have reviewed the

record and the briefs and determine that the Board’s decision is

supported by substantial evidence.    See Carbajal-Gonzalez v. INS,

78 F.3d 194, 197 (5th Cir. 1996).    The petition for review is

DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No.
-2-